DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to applicant’s filing dated 07/29/2020. Claims 1-20 are currently pending.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 05/12/2022, 05/05/2022, 05/04/2021 and 04/07/2021 have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a host interface configured to in claims 1, 3 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8, 10-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bigioi et al., US 20190065410 A1, hereinafter referred to as Bigioi (The Examiner notes Bigioi was cited in the IDS submitted on 05/05/2022).
Regarding claim 1, Bigioi discloses a system comprising: 
a first sensor configured to generate first data (Sensor communication lines with external interface block 95A – See at least ¶78 and figure 8); 
a memory device configured to store the generated first data, and a first portion of an artificial neural network (ANN) (The host CPU 50 in conjunction with the cluster CPU and a memory controller 210 arrange for the transfer of initial image information as well as network configuration information from either the memory into shared memory – See at least ¶50. The host controller in conjunction with the device CPU 50/50-A,50-B and PCNN CPU loads neural network configuration, i.e. artificial neural network and weights from memory into shared memory either: via the peripheral system memory, if the information has been dynamically generated by the host – See at least ¶53); and 
a host interface configured to communicate with a host system that stores a second portion of the ANN (The results of processing by one CNN (conventional neural network) within a given cluster can be communicated through the SRAM controller for further processing by another CNN (conventional neural network), i.e. second portion of the ANN, in either the same or another cluster – See at least ¶63); 
wherein the memory device is stacked with the first sensor (Stacking of other die to the DBI bonded processor/memory stack, for example CCD sensor, MEMS devices can also be achieved using Zibond techniques -See at least ¶75), and 
the memory device comprises an inference engine configured to generate inference results using the stored first data as input to the first portion of the ANN (A file system acts as a carrier for input data for the CNNs of the cluster as well as results, i.e. inference results from the CNNs. The file system is also used by the host to transfer the network data to the PCNN cluster 92 and to control the operation of the PCNN cluster – See at least ¶29. Multi-processor neural network engine includes a bank of host processors which can each independently control each of the PCNN clusters through a common internal Advanced High-performance Bus (AHB), with an interrupt request (IRQ) interface used for signalling from the PCNN cluster back to the host processors – See at least ¶76); and 
wherein the host interface is further configured to send the inference results to the host system for processing by the host system using the second portion of the ANN (The PCNN CPU can now write information back to the host CPU so that this can be written to the appropriate file or sub-directory. The CPU 50/50-A can now notify the host that results are available for further processing as required – See at least ¶59).

Regarding claim 2, Bigioi discloses a camera that includes the first sensor, wherein the first data is an image stream including frames (Implementations are capable of processing frames – See at least ¶61. The external interface block 95A also provides a direct connection to various image sensors including a conventional camera (VIS sensor), a NIR sensitive camera, and a thermal imaging camera – See at least ¶78).

Regarding claim 3, Bigioi discloses the first data is generated by the first sensor at a rate that exceeds a communication bandwidth between the host interface and the host system; and the host system accesses the inference results by sending commands to the host interface (In order for modern application processors to support CNNs, there would be a need to: upgrade the memory subsystem (to provide much larger bandwidth) – See at least ¶10. The CPU 50/50-A can now notify the host that results are available for further processing as required – See at least ¶59).
Regarding claim 4, Bigioi discloses:
the inference engine is a first inference engine and the generated inference results are first inference results; the system further comprises a controller configured to send the first inference results to the host system; ACTIVE 49585229v55the host system comprises a second inference engine configured to generate second inference results from the first inference results (The results of processing by one CNN within a given cluster 92 can be communicated through the SRAM controller 210 for further processing by another CNN (conventional neural network) in either the same or another cluster 92 – See at least ¶63. These cores or groups of cores can operate independently of one another or can share processing results through the map space in memory, i.e. a second inference engine generating second results from first results – See at least ¶75); and 
the host system sends a write command executed by the controller to store the second inference results in the memory device (Upon return the results from the neural network processor will be available in the host system CNN data out file or sub-directory – See at least ¶45).

Regarding claim 5, Bigioi discloses:
the memory device further stores the first inference results (the CPU reads/writes information from/into flash memory through an interface while mapping communications from the host to stored information – See at least ¶31); and
 the controller is further configured to execute read commands received from the host system via the host interface, the read commands to access the stored first inference results (The local controller is arranged to receive network configuration information through a file system API write command, to receive input image information through a file system API write command; and to write output information to the local memory for retrieval by the host through a file system API read command. – See at least Abstract. Upon return the results from the neural network processor will be available in the host system CNN data out file or sub-directory – See at least ¶45).

Regarding claim 6, Bigioi discloses wherein the host system sends the first portion to the host interface in response to evaluating at least one of image data received from the host interface (The external interface block 95A also provides a direct connection to various image sensors including a conventional camera (VIS sensor), a NIR sensitive camera, and a thermal imaging camera – See at least ¶78).

Regarding claim 7, Bigioi discloses wherein the first data is in other than an image form, and the system further comprises a converter configured to convert the first data to an image form to provide as the input to the first portion of the ANN (The host controller in conjunction with the device CPU and PCNN CPU loads, i.e. converting input image(s) via the peripheral system memory into shared memory – See at least ¶54. The external interface block 95A also provides a direct connection to various image sensors including a conventional camera (VIS sensor), a NIR sensitive camera, and a thermal imaging camera – See at least ¶78).
Regarding claim 8, Bigioi discloses:
a first sensing device that includes the image sensor and the memory device (Stacking of other die to the DBI bonded processor/memory stack, for example CCD sensor, MEMS devices can also be achieved using Zibond techniques -See at least ¶75); and 
a second sensing device configured to send second image data to the first sensing device, wherein the second sensing device includes a second sensor configured to generate sensor data in other than an image form, and a controller configured to convert the sensor data to the second image data (Alternatively, the architecture can be employed to implement completely separate processing networks allowing the neural processor to operate in multiple modes in order to accommodate either object filtering applications or object detection and recognition applications, for example, independent (small) networks on different image data, i.e. second image data – See at least ¶66. For applications, particularly those concerned with the environment external to a vehicle, still further types of image sensors could also be employed for example, a LIDAR image sensor or RADAR image sensor indeed the image sensors could also be supplemented with signals from microwave sensors – See at least ¶78).

Regarding claim 10, Bigioi discloses wherein the second sensor is a lidar sensor, a radar sensor, or a sonar sensor (For applications, particularly those concerned with the environment external to a vehicle, still further types of image sensors could also be employed for example, a LIDAR image sensor or RADAR image sensor indeed the image sensors could also be supplemented with signals from microwave sensors – See at least ¶78).

Regarding claim 11, Bigioi discloses wherein the inference engine uses the second image data as additional input to generate the inference results (the CPU reads/writes information from/into flash memory through an interface while mapping communications from the host to stored information – See at least ¶31).

Regarding claim 12, Bigioi discloses a package that encapsulates the first sensor and the memory device (Sensor communication lines with external interface block 95A – See at least ¶78 and figure 8. The host CPU 50 in conjunction with the cluster CPU and a memory controller 210 arrange for the transfer of initial image information as well as network configuration information from either the memory into shared memory – See at least ¶50).

Regarding claim 13, Bigioi discloses the first sensor is formed on a first integrated circuit die; the memory device is formed on at least one second integrated circuit die; and the first integrated circuit die and the at least one second integrated circuit die are stacked to form a three-dimensional integrated circuit (Stacking of other die to the DBI bonded processor/memory stack, for example CCD sensor, MEMS devices can also be achieved using Zibond techniques -See at least ¶75).

Regarding claim 14, Bigioi discloses the host interface is further configured to receive a write command from the host system to store the first portion of the ANN in the memory device; the host system sends the write command in response to evaluating prior data generated by the first sensor; and the evaluating is performed using the second portion of the ANN (the CPU reads/writes information from/into flash memory through an interface while mapping communications from the host to stored information – See at least ¶31. Upon return the results from the neural network processor will be available in the host system CNN data out file or sub-directory – See at least ¶45).

Regarding claim 15, Bigioi discloses wherein the inference results include at least one of object detection (Alternatively, the architecture can be employed to implement completely separate processing networks allowing the neural processor to operate in multiple modes in order to accommodate object detection – See at least ¶63).

Regarding claim 17, Bigioi discloses communicate with the host system in accordance with a serial communication protocol (Note that while the above described embodiments have been described in terms of comprising serial interface – See at least ¶83).
Regarding claim 18, Bigioi discloses a method comprising: 
collecting data from a sensor (Sensor communication lines with external interface block 95A – See at least ¶78 and figure 8);  
storing, by a memory device stacked with the sensor, the collected data storing, by the memory device, a first portion of an artificial neural network (ANN) (The host CPU 50 in conjunction with the cluster CPU and a memory controller 210 arrange for the transfer of initial image information as well as network configuration information from either the memory into shared memory – See at least ¶50. The host controller in conjunction with the device CPU 50/50-A,50-B and PCNN CPU loads neural network configuration, i.e. artificial neural network and weights from memory into shared memory either: via the peripheral system memory, if the information has been dynamically generated by the host – See at least ¶53); 
communicating, by a host interface, with a host system that stores a second portion of the ANN (The results of processing by one CNN (conventional neural network) within a given cluster can be communicated through the SRAM controller for further processing by another CNN (conventional neural network), i.e. second portion of the ANN, in either the same or another cluster – See at least ¶63); 
generating, by an inference engine of the memory device, inference results using the stored collected data as input to the first portion of the ANN (A file system acts as a carrier for input data for the CNNs of the cluster as well as results, i.e. inference results from the CNNs. The file system is also used by the host to transfer the network data to the PCNN cluster 92 and to control the operation of the PCNN cluster – See at least ¶29. Multi-processor neural network engine includes a bank of host processors which can each independently control each of the PCNN clusters through a common internal Advanced High-performance Bus (AHB), with an interrupt request (IRQ) interface used for signalling from the PCNN cluster back to the host processors – See at least ¶76); and 
sending, by the host interface, the inference results to the host system for processing by the host system using the second portion of the ANN (The PCNN CPU can now write information back to the host CPU so that this can be written to the appropriate file or sub-directory. The CPU 50/50-A can now notify the host that results are available for further processing as required – See at least ¶59).

Regarding claim 19, Bigioi discloses converting the sound data to at least one image prior to use as the input to the first portion of the ANN (The external interface block 95A also provides a direct connection to various image sensors including a conventional camera (VIS sensor), a NIR sensitive camera, and a thermal imaging camera – See at least ¶78).

Regarding claim 20, Bigioi discloses a non-transitory computer-readable medium storing instruction which, when executed on at least one computing device, cause the at least one computing device to: 
store at least a portion of an artificial neural network (ANN) received from a computing system (The host CPU 50 in conjunction with the cluster CPU and a memory controller 210 arrange for the transfer of initial image information as well as network configuration information from either the memory into shared memory – See at least ¶50. The host controller in conjunction with the device CPU 50/50-A,50-B and PCNN CPU loads neural network configuration, i.e. artificial neural network and weights from memory into shared memory either: via the peripheral system memory, if the information has been dynamically generated by the host – See at least ¶53); 
collect data from a sensing device (Sensor communication lines with external interface block 95A – See at least ¶78 and figure 8);   
store the collected data (The host controller in conjunction with the device CPU 50/50-A,50-B and PCNN CPU loads neural network configuration, i.e. artificial neural network and weights from memory into shared memory either: via the peripheral system memory, if the information has been dynamically generated by the host – See at least ¶53); 
generate inference results using the collected data as input to the at least a portion of the ANN (A file system acts as a carrier for input data for the CNNs of the cluster as well as results, i.e. inference results from the CNNs. The file system is also used by the host to transfer the network data to the PCNN cluster 92 and to control the operation of the PCNN cluster – See at least ¶29. Multi-processor neural network engine includes a bank of host processors which can each independently control each of the PCNN clusters through a common internal Advanced High-performance Bus (AHB), with an interrupt request (IRQ) interface used for signalling from the PCNN cluster back to the host processors – See at least ¶76); and 
send, by a communication interface, the inference results to the computing system for processing (The PCNN CPU can now write information back to the host CPU so that this can be written to the appropriate file or sub-directory. The CPU 50/50-A can now notify the host that results are available for further processing as required – See at least ¶59).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bigioi et al., US 20190065410 A1, in view of Ditty et al., US 20190258251 A1, hereinafter referred to as Bigioi and Ditty, respectively. Examiner notes Both Bigioi and Ditty were cited by applicant in the IDS submitted on 05/05/2022 and 04/07/2021.
Regarding claim 9, Bigioi fails to explicitly disclose wherein the sensor data comprises sound data generated by at least one microphone.
However, Ditty teaches wherein the sensor data comprises sound data generated by at least one microphone (CNN for emergency vehicle detection and identification and detection using data from microphones – See at least ¶208).
Bigioi discloses a peripheral processing device for a host system. Ditty teaches deep learning algorithm for autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bigioi and include the feature of wherein the sensor data comprises sound data generated by at least one microphone, as taught by Ditty, to provides for a faster, more reliable, safer, system for autonomous vehicles (See at least ¶2).

Regarding claim 16, Bigioi fails to explicitly disclose a control for at least one of steering, braking, or acceleration of a vehicle; wherein the vehicle generates input for the control based on the inference results from the inference engine.
However, Ditty teaches:
a control for at least one of steering (Lane-keeping assist (“LKA”) ADAS systems are a variation of LDW systems. LKA systems provide steering input to correct the vehicle if it starts to exit the lane – See at least ¶27); 
wherein the vehicle generates input for the control based on the inference results from the inference engine (In a preferred embodiment, the PVA includes a PVA core (“PVAC”). PVAC preferably includes a processor subsystem and two DMA engines – See at least ¶214).
Bigioi discloses a peripheral processing device for a host system. Ditty teaches deep learning algorithm for autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bigioi and include the feature of a control for at least one of steering, braking, or acceleration of a vehicle; wherein the vehicle generates input for the control based on the inference results from the inference engine, as taught by Ditty, to provides for a faster, more reliable, safer, system for autonomous vehicles (See at least ¶2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kale et al., US 20210072901 A1.
Kale discloses data storage devices in general and more particularly, but not limited to, intelligent bandwidth allocation to different types of operations to access storage media in a data storage device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662